Citation Nr: 0635176	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-30 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a dental condition 
(claimed as upper and lower teeth).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 until 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions, dated November 2002 and 
January 2004, of the Department of Veterans Affairs (VA), 
Regional Offices (RO) in Cleveland, Ohio and Reno, Nevada, 
respectively.  In April 2005, the undersigned Veterans Law 
Judge conducted a hearing regarding the issues on appeal.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the remand portion 
of this decision.


FINDING OF FACT

A preponderance of the evidence demonstrates that the 
veteran's dental condition is not related to trauma sustained 
in active service.


CONCLUSION OF LAW

A dental condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.159(a), 3.303, 3.381 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

VA regulations regarding service connection for dental 
disorders were revised, effective June 8, 1999.  Previously, 
VA regulation provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examination or outpatient dental treatment.  38 
C.F.R. § 4.149 (effective prior to June 8, 1999).  In 
applying the criteria to this case, the Board notes that 38 
C.F.R. § 4.149 was removed with the June 1999 regulatory 
change.  However, there was no change in the determination 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease 
(pyorrhea) are not disabling conditions.  38 C.F.R. § 3.381.  
In addition, as is discussed infra, there is no evidence of a 
current dental disability related to in-service trauma of the 
jaw.

VA regulations distinguish between "replaceable missing 
teeth" or periodontal disease and teeth lost as a result of 
"loss of substance of body of maxilla or mandible."  
Simington v. West, 11 Vet. App. 41 (1998).  Again, the former 
may be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment, but the loss of teeth as described in the 
latter provision is considered compensable and may be rated 
under the appropriate diagnostic codes.

VA's General Counsel has held that dental treatment, even 
extractions, during service does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); 38 
C.F.R. § 3.306(b)(1).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381.

Here, the claim is for service connection for a dental 
condition due to trauma to the jaw.  During the April 2005 
hearing, the veteran testified that in October or November 
1954 he was in a car accident and suffered trauma to his jaw.  
He testified that his jaw was wired shut.  He also stated 
that he now has to wear dentures due to the jaw trauma, and 
the dentures cause his speech impediment.  See also Veteran's 
Statement in Support of Claim (June 2001).

The veteran's service medical records do not show evidence of 
any dental or jaw related trauma.  The dental records show 
that the veteran was treated for slight to moderate calculus 
and gingivitis, and his separation exam noted additional 
missing teeth since the entrance exam.  An October 1954 
service medical record does note that the veteran suffered 
from a speech impediment, but there was no evidence of the 
speech impediment being related to dental or jaw trauma.  
Instead, the veteran himself seems to have stated that he had 
suffered from a speech impediment and language difficulty all 
of his life.

In a May 2001 VA clinic note, the veteran stated that he 
"broke his face up" in service and now suffers from a 
speech impediment.  The VA clinic note noted that the 
mandible was very tender to palpation and assessed a mandible 
fracture, but the corresponding radiology report stated there 
was no evidence of definite fracture or displacement of bone.  
The radiology report did note that the maxilla and mandible 
were edentulous.

In October 2002, the veteran's dentist stated that he 
extracted all of the veteran's teeth due to caries and gum 
disease and gave the veteran dentures.  He further stated 
that he had not treated the veteran for any trauma related 
condition.  

The service medical records do not reflect that the veteran 
incurred a dental disability due to any facial trauma, and 
moreover, there is no current medical evidence of record 
showing that the veteran has a dental disability due to in-
service facial trauma.  Therefore, the preponderance of the 
evidence is against the veteran's claim.  The veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).  
Absent evidence of current disability, the claimed condition 
cannot be service connected.  Accordingly, the veteran's 
claim must be denied.

The veteran's belief that he has a current dental condition 
related to in-service dental trauma has been considered; 
however, as a layperson, he is not qualified to render an 
opinion on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and the representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  
In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Sept. 2002, Sept. 2003, Aug. 2004, July 
2005).  

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, the Board finds no lapse in 
compliance with Dingess. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim at this time.  
The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error. 

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, a medical 
examination and opinion is not necessary.  Absent a minimal 
showing by competent evidence that a causal connection 
between the dental condition and military service exists, VA 
has no duty to obtain a medical opinion.  Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512, 516 (2004).  Hence, VA has fulfilled its duty 
to assist the appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for a dental condition 
(claimed as upper and lower teeth) is denied.


REMAND

The veteran claims that his work on flightlines without ear 
protection caused his hearing loss and tinnitus.  The 
veteran's DD-214 confirms that he worked with the Maintenance 
Squadron.  A July 2002 VA audiology evaluation noted that the 
veteran had complained of hearing locomotive sounds twice a 
week since December 2001.  No opinion as to etiology was 
recorded.  In 2002, the veteran was noted as having bilateral 
mixed hearing loss.  The Board finds that a current VA 
examination is necessary to make a decision on these issues.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:


1.  The veteran should be scheduled for 
a VA audiology examination regarding 
the hearing loss and tinnitus.  The RO 
should forward the veteran's claim's 
file for review, and the examiner 
should clarify the nature of any 
hearing loss disability and tinnitus 
found to be present.  After obtaining a 
detailed medical history with respect 
to the presence of noise trauma during 
and after service, the examiner should 
determine whether it is at least as 
likely as not (50 percent probability 
or more) that hearing loss or tinnitus 
is related to military service and any 
noise trauma that may have been 
sustained therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report. 

2.  Following completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the RO should issue a 
Supplemental Statement of the Case and 
allow the veteran an appropriate period 
of time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


